DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 12 September 2022 and the request for continued examination filed on 12 September 2022. 
Claims 1, 10, and 19 were amended. Claims 1-11, 14-19 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 5 August 2022 and 12 September 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 1 recites “wherein the scanning component and the screen are disposed on non-parallel planes such that a first surface vector normal to the scanning component and the second surface vector normal to the screen form an angle of 45 degrees or greater”. 
It would not be clear to one of ordinary skill in the art how the identified limitation limits the scope of the claim. Examiner notes that one of ordinary skill in the art would understand a given set of two normal vectors as “forming” two angles which are a set of explementary angles (i.e., a pair of angles that sum to 360 degrees). By definition, one or both such angles must be greater than 45 degrees. Thus it is not clear if this limitation even further limits the claim. Examiner acknowledges that this does not appear to be the intent of the claim based on the disclosure, and that it appears that only one of these explementary angles is intended to be considered. However, even if it is assumed that one of the two angles is excluded from consideration, it is not clear which angle should be excluded.

    PNG
    media_image1.png
    338
    370
    media_image1.png
    Greyscale

For example, Fig. 2 of Mynhardt (US 2008/0142603 A1) (reproduced above) shows a flip screen device with a scanner facing backwards behind the device and a screen open facing forward. The normal vector of the screen and the scanner appear to form an approximately 30 degree angle and an approximately 330 degree angle. It would not be clear to one of ordinary skill in the art which angle is the relevant angle for the purposes of the claim language, or whether such an arrangement would fall within the boundaries of the identified limitation. As such, one of ordinary skill in the art would not be able to determine the boundaries of the claim, rendering the claim indefinite. Claims 10 and 19 are similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1, which is representative of claims 10 and 19, recites in part, scanning a first representation of the multi-use coupon, the first representation comprising data including an identification of the multi-use coupon and user account information; determining a code configured to identify the multi-use coupon; receiving a verification that the code for the multi-use coupon is valid and that the user account is valid based on the user account information, wherein the verification includes an indication of a remaining non-zero number of available uses available on the multi-use coupon; generating, in response to receiving the verification that the multi-use coupon and the user account being valid, a second representation of the multi-use coupon including a representation of the remaining non-zero number of available uses available on the multi-use coupon; displaying the second representation of the multi-use coupon; and causing update remaining non-zero number of available uses of the multi-use coupon. These limitations set forth a concept of coupon validation and processing, which is plainly a marketing activity. As such, the claims are determined to describe a concept falling within the methods of organizing human activity grouping. Therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. The claims recite the additional element of a system including a scanning component, a screen, a communication interface, and at least one circuit which are used to implement the abstract idea. These limitation are all described at a high level of generality, and may be interpreted as a generic computing device. The use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Further, it is noted that this additional element does not reflect any improvement to technology, does not require the use of a particular device, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a computing device. As such, this additional element does not integrate the abstract idea into a practical application. The claims also recite an additional element of receiving information from, and sending information to, a remote server. However, this additional element, individually and in combination with the prior computing device additional element, only generally links the abstract idea to a technological environment involving networked computing devices. As such, this additional element and the combination of additional elements, does not integrate the abstract idea into a practical application. The claims further recite the additional element of a body that supports the scanning component and the screen; wherein the scanning component and the screen are disposed on non-parallel planes such that a first surface vector normal to the scanning component and the second surface vector normal to the screen form an angle of 45 degrees or greater, or wherein the body is connected to a base that is configured to be affixed to and rotate the body relative to a surface upon which the base rests. This additional element does not reflect any improvement to technology, does not require the use of a particular device, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a computing device with a vague structural arrangement. Further, this additional element, individually and in combination with the prior computing device additional elements, only generally links the abstract idea to a technological environment involving networked computing devices. As such, this additional element and the combination of additional elements, does not integrate the abstract idea into a practical application. There are no further additional elements. Thus because the additional elements of the independent claims do not integrate the abstract idea into a practical application, the independent claims are determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite an additional element of receiving information from and sending information to a remote server. However, MPEP 2106 notes that receiving or transmitting data over a network is a well-understood, routine, and conventional computer functionality. As such, this additional element does not amount to significantly more either individually or in combination with the prior computing device additional element. As previously noted, the claims recite the additional element of a body with a vague structural arrangement. However, Chaikin et al. (US 2011/0246284 A1), (See at least [0152] and Fig. 5), Watanbe et al. (US 2007/0084931 A1), (See at least [0021] and Fig. 1), Huang et al. (US 2011/0303742 A1), (See at least [0027] and Fig. 1-5), Retter et al. (US 2006/0255149 A1), (See at least [0015]-[0016] and Fig. 3), Mynhardt (US 2008/0142603 A1), (See at least [0003] and Fig. 1-2) all disclose such bodies with such arrangements of scanners and display screens, indicating that such bodies and such arrangements were conventional prior to the priority date of the claimed invention. As such, this additional element does not amount to significantly more either individually or in combination with the prior computing device additional element. As previously noted, when considered as a combination, the additional elements only generally links the abstract idea to a technological environment involving networked computing devices. However the courts have noted that generally linking an abstract idea to a particular technological environment is insufficient to amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-9, 11, and 15-18 only further narrow the described judicial exception. These claims continue to recite an abstract idea, albeit a narrowed one. The previously identified additional elements fail to either integrate the narrowed abstract idea into a practical application or amount to significantly more than the narrowed abstract idea. Dependent claim 14 further narrows the communication interface to be a wireless communication interface, but this additional element in conjunction with the other computing elements may still be interpreted as a generic computing device. Thus the additional elements fail to either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 14-19  are rejected under 35 U.S.C. 103 as being unpatentable over Chaikin et al. (US 2011/0246284 A1) in view of Chen (US 2012/0316949 A1) and Slavin et al. (WO 2006/128094 A1). 

Claims 1-11 and 14-19  are rejected under 35 U.S.C. 103 as being unpatentable over Chaikin et al. (US 2011/0246284 A1) in view of Chen (US 2012/0316949 A1) and Slavin et al. (WO 2006/128094 A1). 

Regarding Claim 1: Chaikin discloses a method for translation of a visual representation of a coupon, the method comprising:
scanning, by a scanning component of a translation device, a first representation of the coupon, the first representation comprising data including an identification of the coupon and user account information (extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. See at least [0145]. Also: all data scanned must pass through Interceptor Device 100. … If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID. See at least [0150]).
determining a code configured to identify the coupon (all data scanned must pass through Interceptor Device 100. … If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID. See at least [0150]).
verifying that the code for the coupon is valid and that the user account is valid based on the user account information (Interceptor Device 100 is comprised of Processor 104, an integrated circuit (IC) to … perform operations on data received from Input Port 101 … Such operations include … verifying validity of coded data. See at least [0149]).  
generating, by circuitry of the translation device, a second representation of the coupon; displaying the second representation of the coupon on a screen of the translation device (the Integrated Interceptor Device 400 is reading the barcode image displayed on the screen of Mobile Device 800 and is subsequently displaying a barcode image readable by POS Scanner 122. See at least [0153]. Also: read a 2D barcode image, disaggregate the coded image, and convert the image into a machine readable 1D barcode. See at least [0085]. Also: the integrated interceptor device can be outfitted with a barcode readable display such that legacy point-of-sale barcode readers can be used to read in data processed by the integrated interceptor. See at least [0109]. Also:  If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to ... Readable Display 403 (as depicted in FIG. 18-21). … Note that the data forwarded, disseminated by Interceptor Device 100 is processed by Processor 104 such that the data format is matched to the data format required by the receiving device. See at least [0150]. Also: A readable display is any device that can display one or more coded images (e.g. a barcode image) and can be scanned/read by scanning equipment that is able to read coded images printed on paper. Examples of readable displays include electronic paper displays configured for displaying barcode images. Readable Display 403 may also be used to display transaction related information (e.g. "coupon valid", "ticket invalid", etc). See at least [0153]).
wherein the translation device comprises a body that supports the scanning component and the screen, wherein the scanning component and the screen are disposed on non-parallel planes such that a first surface vector normal to the scanning component and a second surface vector normal to the screen form an angel of 45 degrees of greater, or wherein the body is connected to a base that is configured to be affixed to and rotate the body relative to a surface upon which the base rests (Integrated Interceptor Device 400 comprises at least Interceptor Device 100 and Communicator Device 200, and optionally includes Scanner 401 within one enclosure. …  Integrated Interceptor Device 400 can be comprised of one or more Readable Displays 403. See at least [0152], Fig. 4, and Fig. 5. Examiner’s note: One of ordinary skill in the art would recognize the normal vectors of the surfaces of elements 401 and 403 to form an angle of 90 degrees). 

Chaikin does not appear to disclose a multi-use coupon. 
Chen teaches a multi-use coupon (If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]).
Chaikin provides a system for coupon verification and conversion which differs from the claimed invention by the substitution of Chaikin’s generic coupon for a multi-use coupon. Chen demonstrates that the prior art already knew of multi-use coupons. One of ordinary skill in the art could have trivially substituted Chen’s multi-use coupon into the system of Chaikin. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would convert multi-use coupons unreadable to a point of sale device into a barcode readable by the point of sale device so that such point of sale devices could process such multi-use coupons. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chaikin and the teaching of Chen. 

Chaikin does not appear to disclose receiving a verification from a remote server, wherein the verification includes an indication of a remaining non-zero number of available uses available on the multi-use coupon or causing the remote server to update the remaining non-zero number of available uses of the multi-use coupon. 
Chen teaches receiving a verification from a remote server that the code for the multi-use coupon is valid, wherein the verification includes an indication of a remaining non-zero number of available uses available on the multi-use coupon (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also: The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]) and causing the remote server to update the remaining non-zero number of available uses of the multi-use coupon (If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]).
Chaikin and Chen suggests a system for coupon validation which differs from the claimed invention by the substitution of Chaikin’s generic coupon validation for a remote coupon validation and updating. Chen demonstrates that the prior art already knew of validating and updating coupons with a remote server. One of ordinary skill in the art could have trivially substituted Chen’s remote server validation into the system of Chaikin and Chen. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would verify coupon validity and update coupon information through communication with a remote server, resulting in a more secure verification process. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chaikin and the teaching of Chen.

Chaikin does not appear to disclose generating, in response to receiving the verification, a second representation of the multi-use coupon including a representation of the remaining non-zero number of available uses available on the multi-use coupon.
Slavin teaches generating, in response to receiving verification that the multi-use coupon being valid, a representation including a representation of the remaining non-zero number of available uses available on the multi-use coupon (In branch 714, if the coupon is valid (716, 720, 722), the wallet again permits the coupon's barcode to be provided to POS system 118. If the coupon is not valid, the wallet continues to inhibit provision of the barcode to POS system 118 until the coupon is removed from the wallet or another validity event renders the coupon valid again. See at least Page 6, Lines 32-35. Also: the wallet may communicate the coupon to the local point of sale system 116 by displaying the coupon's barcode on the mobile device's display screen so 30 that the barcode can be read by scanner 116. See at least Page 56, Lines 28-30. Also: the user-visible 5 validation status information for an n-use coupon in set 610 may indicate the number of uses remaining, while the user-visible status information for such a coupon in set 614 may indicate that no uses remain and the user-visible status information for such a coupon in set 612 may indicate that wallet 114 is attempting to obtain the coupon's current validity status from validity server 122. See at least Page 12, Lines 4-9). 
Chaikin and Chen suggests a system which provides coupons to a point of sale device, upon which the claimed invention’s display of a coupon responsive to validation can be seen as an improvement. However, Slavin demonstrates that the prior art already knew of displaying a coupon responsive to a validation. One of ordinary skill in the art could have trivially applied the techniques of Slavin to the system of Chaikin and Chen prior to displaying Chaikin’s coupons. One of ordinary skill in the art would have recognized that such an application of Slavin would have resulted in an improved system which would not provide to a POS device coupons which have yet to be validated. As such, the application of Slavin to Chaikin and Chen, and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chaikin and the teaching of Chen and Slavin. 

Regarding Claim 2: Chaikin in view of Chen and Slavin teaches the above limitations. Additionally, Chaikin discloses wherein the code comprises an offer code corresponding to a sale offer for a product (all data scanned must pass through Interceptor Device 100. … If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID. See at least [0150]

Regarding Claim 3: Chaikin in view of Chen and Slavin teaches the above limitations. Additionally, Chaikin discloses wherein the first representation comprises a matrix barcode (extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. See at least [0145] and Fig. 9, Element 801). 

Regarding Claim 4: Chaikin in view of Chen and Slavin teaches the above limitations. Additionally, Chaikin discloses wherein the second representation on the screen is configured to be compatible to be read with a barcode scanner (the Integrated Interceptor Device 400 is reading the barcode image displayed on the screen of Mobile Device 800 and is subsequently displaying a barcode image readable by POS Scanner 122. See at least [0153]. Also: A readable display is any device that can display one or more coded images (e.g. a barcode image) and can be scanned/read by scanning equipment that is able to read coded images printed on paper. Examples of readable displays include electronic paper displays configured for displaying barcode images.  See at least [0152] and Fig. 5, Element 403). 

Regarding Claim 5: Chaikin in view of Chen and Slavin teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches wherein receiving the verification comprises communicating with a database on the remote server via a network connection to identify the validity of the coupon (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also:  The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]). The motivation to combine Chaikin, Chen, and Slavin is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 6: Chaikin in view of Chen and Slavin teaches the above limitations. Additionally, Chaikin discloses communicating usage information confirming a usage of the coupon to the database (If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to … on-site Communicator Device 200. See at least [0150]. Also: the Communicator Device 200 is one example of a device means to communicate data. See at least [0151]. Also: Remote Server 700 is able to receive in real-time such information as: … mobile wallet user ID (encrypted or unencrypted) … all Coupon IDs, Coupon Redemption Codes, Loyalty Member IDs, Gift Card IDs, and other incentive information. See at least [0160]-[0163]).

Regarding Claim 7: Chaikin in view of Chen and Slavin teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches wherein the usage information comprises a location or a retailer identification, the location or the retailer identification identifying a retailer where the multi-use coupon is redeemed (The consumer's mobile electronic device sends a verification request for redemption of the electronic coupon to the coupon server system. The verification request for redemption of the electronic coupon is created at the consumer's mobile electronic device using an installed program to include the merchant identifier and a characteristic of the consumer. See at least [0088]). The motivation to combine Chaikin, Chen, and Slavin is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 8: Chaikin in view of Chen and Slavin teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches wherein causing the remote server to update comprises causing the remote server to update the validity of the coupon based on the usage information and updating usage information in the database to limit usage of the coupon (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also:  The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]). The motivation to combine Chaikin, Chen, and Slavin is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 9: Chaikin in view of Chen and Slavin teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches receiving the verification via the network connection (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also: The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]. Examiner’s note: The broadest reasonable interpretation of an “indication” of a remaining non-zero number of uses, includes information indicating that there is or is not a remaining non-zero number of uses) and causing the remote server to update the remaining non-zero number of available uses of the multi-use coupon (If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]). As further noted in combination with Chaikin, Slavin teaches verification prior to generating the representation (In branch 714, if the coupon is valid (716, 720, 722), the wallet again permits the coupon's barcode to be provided to POS system 118. If the coupon is not valid, the wallet continues to inhibit provision of the barcode to POS system 118 until the coupon is removed from the wallet or another validity event renders the coupon valid again. See at least Page 6, Lines 32-35. Also: the wallet may communicate the coupon to the local point of sale system 116 by displaying the coupon's barcode on the mobile device's display screen so 30 that the barcode can be read by scanner 116. See at least Page 56, Lines 28-30. Also: the user-visible 5 validation status information for an n-use coupon in set 610 may indicate the number of uses remaining, while the user-visible status information for such a coupon in set 614 may indicate that no uses remain and the user-visible status information for such a coupon in set 612 may indicate that wallet 114 is attempting to obtain the coupon's current validity status from validity server 122. See at least Page 12, Lines 4-9). The motivation to combine Chaikin, Chen, and Slavin is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 10: Chaikin discloses a system for transaction of a visual representation of data associated with a coupon, the system comprising: 
a translation device (See at least Fig 4 and Fig 5, Element 400) comprising:
a scanning component operable to capture a first representation of the data associated with the coupon (extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. See at least [0145]. Also: all data scanned must pass through Interceptor Device 100. … If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID. See at least [0150]).
a screen operable to display a second representation of at least a portion of the data (Integrated Interceptor Device 400 can be comprised of one or more Readable Displays 403. A readable display is any device that can display one or more coded images (e.g. a barcode image). See at least [0152] and Fig. 4).
a communication interface operable to communicate via a network connection to the remote server (Integrated Interceptor Device 400 comprises at least … Communicator Device 200. See at least [0152]. Also: The communicator device is communicating wirelessly with the interceptor device and a remote server. See at least [0108]);
at least one circuit in communication with the scanning component, the screen, and the communication interface (Interceptor Device 100 is comprised of Processor 104, an integrated circuit (IC) to process data. See at least [0149] and Fig. 4), the at least one circuit configured to:
scan, via the scanning component, the data from the first representation, the first representation comprising an identification of the coupon and user account information   (all data scanned must pass through Interceptor Device 100. … If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID. See at least [0150]. Also: extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. See at least [0145]).
communicate the identification of the coupon and the user account information via the communication interface to the remote server  (If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to … on-site Communicator Device 200. See at least [0150]. Also: the Communicator Device 200 is one example of a device means to communicate data. See at least [0151]. Also: Remote Server 700 is able to receive in real-time such information as: … mobile wallet user ID (encrypted or unencrypted) … all Coupon IDs, Coupon Redemption Codes, Loyalty Member IDs, Gift Card IDs, and other incentive information. See at least [0160]-[0163]).
verifying that the coupon and the user account are valid  (Interceptor Device 100 is comprised of Processor 104, an integrated circuit (IC) to … perform operations on data received from Input Port 101 … Such operations include … verifying validity of coded data. See at least [0149]).  
generate the second representation of at least the portion of the data; display, on the screen, the second representation (the Integrated Interceptor Device 400 is reading the barcode image displayed on the screen of Mobile Device 800 and is subsequently displaying a barcode image readable by POS Scanner 122. See at least [0153]. Also: read a 2D barcode image, disaggregate the coded image, and convert the image into a machine readable 1D barcode. See at least [0085]. Also: the integrated interceptor device can be outfitted with a barcode readable display such that legacy point-of-sale barcode readers can be used to read in data processed by the integrated interceptor. See at least [0109]. Also:  If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to ... Readable Display 403 (as depicted in FIG. 18-21). … Note that the data forwarded, disseminated by Interceptor Device 100 is processed by Processor 104 such that the data format is matched to the data format required by the receiving device. See at least [0150]. Also: A readable display is any device that can display one or more coded images (e.g. a barcode image) and can be scanned/read by scanning equipment that is able to read coded images printed on paper. Examples of readable displays include electronic paper displays configured for displaying barcode images. Readable Display 403 may also be used to display transaction related information (e.g. "coupon valid", "ticket invalid", etc). See at least [0153]. Also: Prior art that claims systems that add functionality to merchant sales through electronic incentives, fails in areas where the present invention's novel ideas exceed. Some of these areas being: … ensuring redemption of only valid incentives. See at least [0029]).
wherein the translation device comprises a body that supports the scanning component and the screen, wherein the scanning component and the screen are disposed on non-parallel planes such that a first surface vector normal to the scanning component and a second surface vector normal to the screen form an angel of 45 degrees of greater, or wherein the body is connected to a base that is configured to be affixed to and rotate the body relative to a surface upon which the base rests (Integrated Interceptor Device 400 comprises at least Interceptor Device 100 and Communicator Device 200, and optionally includes Scanner 401 within one enclosure. …  Integrated Interceptor Device 400 can be comprised of one or more Readable Displays 403. See at least [0152], Fig. 4, and Fig. 5. Examiner’s note: One of ordinary skill in the art would recognize the normal vectors of the surfaces of elements 401 and 403 to form an angle of 90 degrees).

Chaikin does not appear to disclose a multi-use coupon. 
Chen teaches a multi-use coupon (If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]).
Chaikin provides a system for coupon verification and conversion which differs from the claimed invention by the substitution of Chaikin’s generic coupon for a multi-use coupon. Chen demonstrates that the prior art already knew of multi-use coupons. One of ordinary skill in the art could have trivially substituted Chen’s multi-use coupon into the system of Chaikin. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would convert multi-use coupons unreadable to a point of sale device into a barcode readable by the point of sale device so that such point of sale devices could process such multi-use coupons. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chaikin and the teaching of Chen. 

Chaikin does not appear to disclose communicating the identification information to the remote server for coupon verification including a remaining non-zero number of remaining uses for the multi-use coupon or receive verification from the remote server via the communication interface indicating that the multi-use coupon are valid; wherein the verification includes usage information of the remaining non-zero number of available uses of the multi-use coupon or cause the remote server to update the remaining non-zero number of available uses of the multi-use coupon 
Chen teaches communicating the identification information to the remote server for coupon verification including a remaining non-zero number of remaining uses for the multi-use coupon or receive verification from the remote server via the communication interface indicating that the multi-use coupon are valid; wherein the verification includes usage information of the remaining non-zero number of available uses of the multi-use coupon (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also: The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]. Examiner’s note: The broadest reasonable interpretation of an “indication” of a remaining non-zero number of uses, includes information indicating that there is or is not a remaining non-zero number of uses) and cause the remote server to update the remaining non-zero number of available uses of the multi-use coupon (If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]).
Chaikin and Chen suggests a system for coupon validation which differs from the claimed invention by the substitution of Chaikin’s generic coupon validation for a remote coupon validation and updating. Chen demonstrates that the prior art already knew of validating and updating coupons with a remote server. One of ordinary skill in the art could have trivially substituted Chen’s remote server validation into the system of Chaikin and Chen. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would verify coupon validity and update coupon information through communication with a remote server, resulting in a more secure verification process. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chaikin and the teaching of Chen.

Chaikin does not appear to disclose generate the second representation in response to receiving the verification that the multi-use coupon are valid or displaying the second representation, the second representation including an indication of the remaining non-zero number of available uses of the multi-use coupon.
Slavin teaches generate the second representation in response to receiving the verification that the multi-use coupon are valid or displaying the second representation, the second representation including an indication of the remaining non-zero number of available uses of the multi-use coupon (In branch 714, if the coupon is valid (716, 720, 722), the wallet again permits the coupon's barcode to be provided to POS system 118. If the coupon is not valid, the wallet continues to inhibit provision of the barcode to POS system 118 until the coupon is removed from the wallet or another validity event renders the coupon valid again. See at least Page 6, Lines 32-35. Also: the wallet may communicate the coupon to the local point of sale system 116 by displaying the coupon's barcode on the mobile device's display screen so 30 that the barcode can be read by scanner 116. See at least Page 56, Lines 28-30. Also: the user-visible 5 validation status information for an n-use coupon in set 610 may indicate the number of uses remaining, while the user-visible status information for such a coupon in set 614 may indicate that no uses remain and the user-visible status information for such a coupon in set 612 may indicate that wallet 114 is attempting to obtain the coupon's current validity status from validity server 122. See at least Page 12, Lines 4-9). 
Chaikin and Chen suggests a system which provides coupons to a point of sale device, upon which the claimed invention’s display of a coupon responsive to validation can be seen as an improvement. However, Slavin demonstrates that the prior art already knew of displaying a coupon responsive to a validation. One of ordinary skill in the art could have trivially applied the techniques of Slavin to the system of Chaikin and Chen prior to displaying Chaikin’s coupons. One of ordinary skill in the art would have recognized that such an application of Slavin would have resulted in an improved system which would not provide to a POS device coupons which have yet to be validated. As such, the application of Slavin to Chaikin and Chen, and the claimed invention, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chaikin and the teaching of Chen and Slavin. 

Regarding Claim 11: Chaikin in view of Chen and Slavin teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches wherein the at least one circuit is further configured to receive the verification (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also: The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]. Examiner’s note: The broadest reasonable interpretation of an “indication” of a remaining non-zero number of uses, includes information indicating that there is or is not a remaining non-zero number of uses) and causing the remote server to update the remaining non-zero number of available uses of the multi-use coupon (If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]). As further noted in combination with Chaikin, Slavin teaches verification prior to generating the representation (In branch 714, if the coupon is valid (716, 720, 722), the wallet again permits the coupon's barcode to be provided to POS system 118. If the coupon is not valid, the wallet continues to inhibit provision of the barcode to POS system 118 until the coupon is removed from the wallet or another validity event renders the coupon valid again. See at least Page 6, Lines 32-35. Also: the wallet may communicate the coupon to the local point of sale system 116 by displaying the coupon's barcode on the mobile device's display screen so 30 that the barcode can be read by scanner 116. See at least Page 56, Lines 28-30. Also: the user-visible 5 validation status information for an n-use coupon in set 610 may indicate the number of uses remaining, while the user-visible status information for such a coupon in set 614 may indicate that no uses remain and the user-visible status information for such a coupon in set 612 may indicate that wallet 114 is attempting to obtain the coupon's current validity status from validity server 122. See at least Page 12, Lines 4-9). The motivation to combine Chaikin, Chen, and Slavin is the same as explained under claim 10 above, and is incorporated herein.

Regarding Claim 14: Chaikin in view of Chen and Slavin teaches the above limitations. Additionally, Chaikin discloses wherein the communication interface comprises a wireless communication interface (Integrated Interceptor Device 400 comprises at least … Communicator Device 200. See at least [0152]. Also: The communicator device is communicating wirelessly with the interceptor device and a remote server. See at least [0108]). 

Regarding Claim 15: Chaikin in view of Chen and Slavin teaches the above limitations. Additionally, Chaikin discloses communicate, via the communication interface the usage information confirming a usage of the multi-use coupon to a database of the remote server (If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to … on-site Communicator Device 200. See at least [0150]. Also: the Communicator Device 200 is one example of a device means to communicate data. See at least [0151]. Also: Remote Server 700 is able to receive in real-time such information as: … mobile wallet user ID (encrypted or unencrypted) … all Coupon IDs, Coupon Redemption Codes, Loyalty Member IDs, Gift Card IDs, and other incentive information. See at least [0160]-[0163]).

Regarding Claim 16: Chaikin in view of Chen and Slavin teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches wherein the usage information comprises a location or a retailer identification, the location or the retailer identification identifying a retailer where the multi-use coupon is redeemed (The consumer's mobile electronic device sends a verification request for redemption of the electronic coupon to the coupon server system. The verification request for redemption of the electronic coupon is created at the consumer's mobile electronic device using an installed program to include the merchant identifier and a characteristic of the consumer. See at least [0088]). The motivation to combine Chaikin, Chen, and Slavin is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 17: Chaikin in view of Chen and Slavin teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches wherein the at least one circuit is further configured to cause the remote server to update the validity of the coupon based on the usage information and update usage information in the database to limit usage of the multi-use coupon (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also:  The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]). The motivation to combine Chaikin, Chen, and Slavin is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 18: Chaikin in view of Chen and Slavin teaches the above limitations. Additionally, Chaikin discloses wherein the at least one circuit is configured to scan, via the scanning component the data from the first representation displayed on a mobile device of a user (extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. See at least [0145]. Also: all data scanned must pass through Interceptor Device 100. … If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID. See at least [0150]).

Regarding Claim 19: Chaikin discloses a translation device for translation of a visual representation of data associated with a retail transaction involving age-restricted substances or age-restricted materials, the translation device being in communication with a remote server for validation of the visual representation, the translation device comprising:
a scanning component operable to capture a first representation of the data (Barcode Scanner 401 is any coded image reading device (including 2D matrix code scanners) capable of reading the Barcode 801 image off the screen of Mobile Device 800. See at least [0147]).
a screen operable to display a second representation of at least a portion of the data (Integrated Interceptor Device 400 can be comprised of one or more Readable Displays 403. A readable display is any device that can display one or more coded images (e.g. a barcode image). See at least [0152] and Fig. 4).
a communication interface operable to communicate via a network connection to the remote server (Integrated Interceptor Device 400 comprises at least … Communicator Device 200. See at least [0152]. Also: The communicator device is communicating wirelessly with the interceptor device and a remote server. See at least [0108]); and
at least one circuit in communication with the scanning component, the screen, and the communication interface (Interceptor Device 100 is comprised of Processor 104, an integrated circuit (IC) to process data. See at least [0149] and Fig. 4), the at least one circuit configured to:
capture the data from the first representation with the scanning component, the first representation of the data being provided on a user’s mobile device in response to an age verification with a database of the remote server (all data scanned must pass through Interceptor Device 100. … If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID. See at least [0150]. Also: extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. See at least [0145]. Examiner’s note: The “mobile device” is not part of the claimed system, and thus the condition under which the mobile device provides data is interpreted as an intended use, and is given limited patentable weight. 
communicate usage information associated with the first representation based on the data via the communication interface  (If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to … on-site Communicator Device 200. See at least [0150]. Also: the Communicator Device 200 is one example of a device means to communicate data. See at least [0151]. Also: Remote Server 700 is able to receive in real-time such information as: … mobile wallet user ID (encrypted or unencrypted) … all Coupon IDs, Coupon Redemption Codes, Loyalty Member IDs, Gift Card IDs, and other incentive information. See at least [0160]-[0163]).
verify whether the data is valid or invalid (Interceptor Device 100 is comprised of Processor 104, an integrated circuit (IC) to … perform operations on data received from Input Port 101 … Such operations include … verifying validity of coded data. See at least [0149]).  
generate the second representation of at least the portion of the data; generate an invalidity message; and display, on the screen, the second representation of the data or the invalidity message, wherein second representation is displayed to provide information to a point of sale device in association with the retail transaction involving age-restricted substances or age-restricted materials (the Integrated Interceptor Device 400 is reading the barcode image displayed on the screen of Mobile Device 800 and is subsequently displaying a barcode image readable by POS Scanner 122. See at least [0153]. Also: read a 2D barcode image, disaggregate the coded image, and convert the image into a machine readable 1D barcode. See at least [0085]. Also: the integrated interceptor device can be outfitted with a barcode readable display such that legacy point-of-sale barcode readers can be used to read in data processed by the integrated interceptor. See at least [0109]. Also:  If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to ... Readable Display 403 (as depicted in FIG. 18-21). … Note that the data forwarded, disseminated by Interceptor Device 100 is processed by Processor 104 such that the data format is matched to the data format required by the receiving device. See at least [0150]. Also: A readable display is any device that can display one or more coded images (e.g. a barcode image) and can be scanned/read by scanning equipment that is able to read coded images printed on paper. Examples of readable displays include electronic paper displays configured for displaying barcode images. Readable Display 403 may also be used to display transaction related information (e.g. "coupon valid", "ticket invalid", etc). See at least [0153]. Also: Prior art that claims systems that add functionality to merchant sales through electronic incentives, fails in areas where the present invention's novel ideas exceed. Some of these areas being: … ensuring redemption of only valid incentives. See at least [0029]. Examiner’s note: The association of the point of sale device in association with a retail transaction involving age-restricted substances or materials is interpreted as intended use, and is given limited patentable weight. 
wherein the translation device comprises a body that supports the scanning component and the screen, wherein the scanning component and the screen are disposed on non-parallel planes such that a first surface vector normal to the scanning component and a second surface vector normal to the screen form an angel of 45 degrees of greater, or wherein the body is connected to a base that is configured to be affixed to and rotate the body relative to a surface upon which the base rests (Integrated Interceptor Device 400 comprises at least Interceptor Device 100 and Communicator Device 200, and optionally includes Scanner 401 within one enclosure. …  Integrated Interceptor Device 400 can be comprised of one or more Readable Displays 403. See at least [0152], Fig. 4, and Fig. 5). 

Chaikin does not appear to disclose receiving verification from the remote server via the communication interface identifying whether the data is valid or invalid. 
Chen teaches receiving verification from the remote server via the communication interface identifying whether the data is valid or invalid (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also: The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]. Examiner’s note: The broadest reasonable interpretation of an “indication” of a remaining non-zero number of uses, includes information indicating that there is or is not a remaining non-zero number of uses) and cause the remote server to update the remaining non-zero number of available uses of the multi-use coupon (If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]).
Chaikin and Chen suggests a system for coupon validation which differs from the claimed invention by the substitution of Chaikin’s generic coupon validation for a remote coupon validation and updating. Chen demonstrates that the prior art already knew of validating and updating coupons with a remote server. One of ordinary skill in the art could have trivially substituted Chen’s remote server validation into the system of Chaikin and Chen. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would verify coupon validity and update coupon information through communication with a remote server, resulting in a more secure verification process. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chaikin and the teaching of Chen.

Chaikin does not appear to disclose generate the second representation in response to identification of the data as valid and generate an invalidity message in response to the data being invalid.
Slavin teaches generate the second representation in response to identification of the data as valid and generate an invalidity message in response to the data being invalid (In branch 714, if the coupon is valid (716, 720, 722), the wallet again permits the coupon's barcode to be provided to POS system 118. If the coupon is not valid, the wallet continues to inhibit provision of the barcode to POS system 118 until the coupon is removed from the wallet or another validity event renders the coupon valid again. See at least Page 6, Lines 32-35. Also: the wallet may communicate the coupon to the local point of sale system 116 by displaying the coupon's barcode on the mobile device's display screen so 30 that the barcode can be read by scanner 116. See at least Page 56, Lines 28-30. Also: the user-visible 5 validation status information for an n-use coupon in set 610 may indicate the number of uses remaining, while the user-visible status information for such a coupon in set 614 may indicate that no uses remain and the user-visible status information for such a coupon in set 612 may indicate that wallet 114 is attempting to obtain the coupon's current validity status from validity server 122. See at least Page 12, Lines 4-9). 
Chaikin and Chen suggests a system which provides coupons to a point of sale device, upon which the claimed invention’s display of a coupon responsive to validation can be seen as an improvement. However, Slavin demonstrates that the prior art already knew of displaying a coupon responsive to a validation. One of ordinary skill in the art could have trivially applied the techniques of Slavin to the system of Chaikin and Chen prior to displaying Chaikin’s coupons. One of ordinary skill in the art would have recognized that such an application of Slavin would have resulted in an improved system which would not provide to a POS device coupons which have yet to be validated. As such, the application of Slavin to Chaikin and Chen, and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chaikin and the teaching of Chen and Slavin. 

Response to Arguments
Applicant’s Argument Regarding Double Patenting Rejections of claims 1-11 and 14-19: Applicant confirms that an e-Terminal Disclaimer is being filed concurrent with the filing of this paper relative to US Patent No. 11080739.
Examiner’s Response: Applicant's submission filed 12 September 2022 have been fully considered, and they resolve the issue. The rejection is withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-11 and 14-19: Independent claims 1, 10 and 19 have been amended to recite “wherein the translation device comprises a body…”. These elements are not taught or suggested by the cited combination and therefore introduce non-conventional structural elements that cause the claims to be directed to patent eligible subject matter. 
Examiner’s Response: Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. Per MPEP 2106.05 “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Where references use to reject a claim under 103 fail to show an element, it does not establish that that element is unconventional for purposes of 101. 

Applicant’s Argument Regarding 103 Rejections of claims 1-11 and 14-19: The interceptor device of Chaikin that is relied upon by the Office Action is not described as having a scanning component and screen having surface vectors that form an angle of 45 degrees or greater. 
Examiner’s Response: Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. While Chaikin does not use applicant’s claim language, one of ordinary skill in the art would have recognized the normal vectors of the surfaces of elements 401 and 403 of Fig. 5 (reproduced below) to form an angle of 90 degrees.

    PNG
    media_image2.png
    371
    404
    media_image2.png
    Greyscale







Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Bridgelall et al. (US 5861615) provides a rotatable mounting base for a barcode scanner (See at least Fig. 2A).

    PNG
    media_image3.png
    768
    325
    media_image3.png
    Greyscale

Byun et al. (US 2005/0040238 A1) provides a rotatable base for a barcode scanner (See at least Fig. 3).

    PNG
    media_image4.png
    616
    492
    media_image4.png
    Greyscale





Barkan et al. (US 2006/0043194 A1) provides a rotatable base for a scanner (See at least Fig. 6A)

    PNG
    media_image5.png
    379
    232
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-09-29